Title: From James Madison to Thomas Jefferson, 28 August 1803
From: Madison, James
To: Jefferson, Thomas


Sir
Sunday Aug. 28. 1803
I have recd. your two favors, one of the 24th. instant the other covering the letters from Mr. Gallatin, & Barnes now returned.
I had thought it might be best not to answer Thornton’s letter because in some parts his manner did not deserve it, because he speaks with out the known sentiments of his Govt. and because the Minister of higher grade expected, will be likely to give a more eligible opportunity for these discussions. As I promise the pleasure of being able to take your directions in person in the course of this week probably towards the last of it, I shall do nothing in the case till I can do it with that advantage. The British Govt. I apprehend will not act with us on the subject of seamen, in the manner you hint at. They would sign no convention without reserving to themselves the claim to impress seamen in the narrow seas, and as this was evidently inadmissible, it was no doubt made a condition with a view to prevent any arrangement, and to carry on the impressments as heretofore. In consequence of your letter of  I had directed Derieux to be paid his charge of $300 for actual expences, as Hughs was paid his. If any thing farther should be thought just in his behalf it can be added. I inclose the communications recd by the last mail from Washington. Pederson I presume may be told that he will have access to the Govt. as the substitute of Olsen, who signified his wish to that effect. Will you be so obliging as to have the confidential letter from Monroe to the three Senators put into the hands of Mr. Nicholas. You will see by his public letter that his liberality has been very near seducing him into a very ticklish situation. I have not yet been able to decypher the letter to you from Mr. Livingston, having but just recd the Cypher. I will execute the task for the next mail. I think K’s prejudice must have given a strong coloring to his remarks on E. The caution alluded to in Mr. Gallatin’s letter, was if I do not misrecollect observed in the instructions from the Dept. of State. Yrs. most respectfully
James Madison
 

   
   RC (DLC: Jefferson Papers). Docketed by Jefferson as received 31 Aug. and with the notation: “our ports made cruising stations. impressmt seamen. Derieux. Erving.”



   
   Jefferson to JM, 18 Aug. 1803.



   
   Edward Thornton to JM, 13 Aug. 1803 (first letter).



   
   Left blank in RC. JM referred to Jefferson’s letter of 18 Aug. 1803.



   
   For Monroe’s letter to Mason, Nicholas, and Breckinridge, 25 May 1803, see Monroe to JM, 8 June 1803 (first letter), and n. 1.



   
   In Gallatin’s letter to Jefferson, 18 Aug. 1803 (DLC: Jefferson Papers; printed in Henry Adams, ed., The Writings of Albert Gallatin [3 vols.; Philadelphia, 1879], 1:140–44), he described a conversation he had had with Rufus King in which King had told him that “he thought it his duty to say that we ought to keep Mr Erving’s accountability under strict controul … he should not have the command of so large a sum; (about 40,000 £ St.) that Mr E.’s father was extravagant & had entered into some silly speculations, by one of which he had lately lost several thousand pounds.”



   
   JM to Erving, 19 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:539).


